Title: To John Adams from François Adriaan Van der Kemp, 19 July 1813
From: Van der Kemp, François Adriaan
To: Adams, John



Dear and respected Sir!
Oldenbarneveld 19 July 1813—

If I should not write, except I could Send you an interesting Letter then I would but Seldom have this opportunitÿ, but I flatter mÿself, having been So long honoured with your friendship, even, when I was to manÿ an object of horror as a daring rebel, who  would not crouch to Despotic power—and—when you was elevated to the highest Station in your countrÿ, when by manÿ an insignificant Western wood man would have been forgotten—that a notice I live ÿet—and not unhappÿ—if not entirely uninteresting. Was my Son now at a Court in Europe—I might get Something—as much as might be communicated with proprety—worthy your attention—or if the learned and Wise trans-atlantic opened me their treasure I might be a Liberal retailer—but even that last fund is by the war drained—except the casual reception of a frendly line of a de Gyzelaer—and this—you will Saÿ is worth all the erudition of a dozen Scholars and Politicians. To me at least it is more comfortable—It can revive mÿ drooping Spirits; it pours a refreshing balm in yet bleeding wounds—and rekindles, when Such a good, Messenger arrives unexpectedlÿ—a hidden Spark of chearfulness—So do you increase the pleasing burden of mÿ obligations—although I am unable to make a full paÿment—but I enjoy the consciousness that it is not mÿ fault, as I Should prefer to give than to receive.
Notwithstanding this vain wish—which a late worthy Aunt would have called lurking embers of Sinful pride—I Should be willingly obliged by a confidential communication of mÿ worthy old frend, “I am now preparing the Negotiations of John Adams at the Courts of St James, Versailles and the Hague, as a Pendant to D’avaux’s”. This certainly has been an eventful Period in Diplomatic historÿ—or would you rather gratifÿ the world—with Political Memoirs on N.A. during 1750 till 1800? Such a work might vie with those of Sullÿ—Comenis and de Witt. and who could discuss and adorn their Subject with better Success—without fear—without hope? If I possess Some knack in cutting out work for others it is all what I can—Non Sum, qualis eram.
With renewed pleasure I reperused Machiavelli’s Hist. Florentine and opere inedite—He was unquestionably a great man—This latter work, which I had not Seen before—is a counterpart to Milton’s Letters—written in the name of the Parliament and O. and R. Cromwell Both were men of uncommon talents, and unrivalled accomplishments—I now begin his Discorsi—and arte della guerra &c.
I must ask your opinion, as I have but little confidence in mÿ critical knowledge in English literature, about a passage in Shakespeare, which—to my judgment—has been misinterpreted and lost in beautÿ bÿ the glosses of the Commentators. It Seems to me, that this wonderful genius Spreads often light upon passages which—appear not So lucid to an inexpert Reader: So—
—he’s Something Stain’d
Note! with grief (that’s beauties canker) Temp. Act. i. Sc. 2 Pag. 4. fol. ed. compared with But now will canker-Sorrow eat mÿ Bud—King John
The figure is beautiful—and completed in both Sentences—united—But the passage I alluded to is in All’s well that ends well. Act i—
—Contempt nor bitterness were in his pride or Sharpness: if theÿ were, His equal had awak’d them, and—his honour, Clock to itself, knew the true minute, when Exception bid him speak, and, at this time, his tongue obey’d his hand.
An imaginary Character, Pride, always produces bitterness Contempt and Sharpness.
A Pun! Johnson, I Suspect had it right.
Johnson explains, the hand of his honour’s clock—Shewing the true minute, if it is not mÿ fault, which maÿ be the case, and to another I Should not dare to write So irreverently if this oracle—This explanation makes it a galimatias—“his honour was the clock to itself—it knew the true minute and when—the exception, that an equal had awoke his pride or Sharpness—bid him to Speak—then the hand of that clock of honour was obey’d by his tongue!! Mÿ construction is I Suppose treason against the language—if not Shakespeare might adopt it. “If contempt or bitterness or Sharpness were in his pride then his equal did awoke it—and his honour—a clock to itself—know to distinguish the true minute, when this exception (the insult of an equal) bid him Speak—and—when he Spoke then—brave a la main—his hand obeÿd his tongue—He maintained with the sword—what he uttered.
The verÿ firstlings of (his) heart were the firstlings of his hand Mackbeth. Act. iv. 1 and even then “he crown’d his thoughts with acts. in King John act. iv. Sc. 3.
“didst let thy heart consent
and, consequentlÿ, thÿ rude hand to act  the deed
the deed, with both our tongues held vile to name—
In all both these places no hand of a clock can be intruded—why here? But this inversed construction—made expressive, by Slow pronunciation—is not admissible in English.—is the following not Some what approaching it
“A Jewel in a ten times barr’d up Chest
is a bold Spirit in a loÿal breast.
When directly follows
mine honour is mÿ life—Rich. ii. 2. i
Why may not the head as well and Swift obey the tongue as the bold Spirit in a loyal breast is a Jewel—in a chest ten times barr’d up—
Bertam had a heart to feel an affront a tongue to utter his indignation and a hand to punish it. Consilium aptum—consilio neque lingua neque manus deërat. in Cicero’s language—
Do you not presume that Walter Scott remember’d the lines in all’s well—that end well
“I bad her if her fortunes ever Stood
necessited to help, that by this token
I would relieve her”
onlÿ he did embellish it—giving the act with warmth—in that lively farewel of Fits-James—which is here coldly told by the old king.
Did I want an apologÿ for Scribling So much & during a rainÿ day, that I cannot work—I would not have written at all but I trust in your indulgence, and I know—that, unasked—you Shall continue a distinguished place in your  affectionate remembrance to / your

Fr. Adr. vanderkemp.
